Citation Nr: 9904956	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to an evaluation in excess of 40 percent for 
decompression and fusion of C6-7, traumatic arthritis, and 
radicular symptoms of right upper extremity.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1962 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1.  The veteran currently has chronic bronchitis which is 
related to his military service. 

2.  Competent evidence that the veteran has a low back 
disorder which is related to service has not been submitted.  

3.  Competent evidence that the veteran has a right shoulder 
disorder which is directly related to service has not been 
submitted.  

4.  The record shows that the veteran has a right shoulder 
disability that arises out of and is secondary to his 
service-connected cervical spine disability.  

5.  The veteran's service-connected hemorrhoids disability is 
currently manifested by clinical findings of internal 
hemorrhoids and is productive of no more than mild or 
moderate impairment.

6.  The veteran's service-connected disability of 
decompression and fusion of C6-7, traumatic arthritis, and 
radicular symptoms of right upper extremity is currently 
manifested by clinical findings of objective pain in the neck 
and shoulder, and ongoing radicular pain, with no 
neurological deficit.

7.  Service connection is in effect for decompression and 
fusion of C6-7, traumatic arthritis and right side radicular 
symptoms; a skin rash on the legs and chest; hemorrhoids; and 
fracture of the right little finger; with a combined 
disability rating of over 60 percent.

8.  The veteran completed up to 4 years of high school 
education, and his most recent occupation was that of a truck 
driver.  

9.  The veteran last worked in a full time capacity in 
November 1993, and claims that he became totally disabled at 
that time

10.  The veteran is precluded from engaging in substantially 
gainful employment by reason of his service-connected 
cervical spine disability.



CONCLUSIONS OF LAW

1.  Chronic bronchitis was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  A right shoulder disability is proximately due to or the 
result of the veteran's service connected decompression and 
fusion of C6-7 disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.310 (1998).  

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (1998).

5.  The criteria for a 60 percent evaluation for 
decompression and fusion of C6-7, traumatic arthritis, and 
radicular symptoms of right upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293.

6.  The veteran is individually unemployable by reason of his 
service-connected cervical spine disability.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In essence, the veteran contends that service connection is 
in order for bronchitis, a low back disorder and a right 
shoulder disorder because the alleged conditions arose in 
service and continue to the present.  Additionally, the 
veteran alleges that a right shoulder disorder arose 
secondary to his service connected decompression and fusion 
disability.  The veteran maintains that his service-connected 
hemorrhoid disability and his service-connected decompression 
and fusion disability have increased in severity and that a 
compensable, and higher rating, respectively, are in order.  
Lastly, the veteran maintains that he is unable to work due 
to his service-connected disabilities.  The Board's decision, 
with an analysis of each issue, is provided below.  


I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

With respect to claims for service connection claimed as 
secondary to a service-connected disorder, the regulations 
provide that disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected and when service connection is thus 
established, the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Caselaw provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

One element of a well grounded claim is a presently-existing 
disability stemming from the disease or injury alleged to 
have begun in or been aggravated by service.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  It has also been 
determined that a well grounded claim requires (1) medical 
evidence of a current disability, (2) lay or medical evidence 
of a disease or injury in service, and (3) medical evidence 
of a link between the current disability and the inservice 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In addition, where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107; if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Board notes that the Court of Veterans Appeals (Court) 
has held that there is some duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case. 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The facts and circumstances of 
this case are such that no further action is warranted.


A.  Bronchitis

As indicated at his October 1998 personal hearing, the 
veteran contends that he developed bronchitis in service as a 
result of breathing in jet engine fuels, and that the 
condition has continued to the present.

In January 1962, at his enlistment examination into service, 
the veteran was clinically evaluated as normal for the lungs 
and chest.  At a February 1963 examination, it was noted that 
the sinuses were grossly normal and that the mouth and throat 
were abnormal due to enucleated tonsils.  At a February 
1965 annual flying examination, the same notation was made.  
In February 1977, the veteran was treated for a chest cold.  
At that time he reported having constant chest pain for two 
weeks and that it hurt to breath.  It was noted that the 
veteran had a productive yellow cough.  The assessment 
included bronchitis.  On June 8, 1978, the veteran was seen 
for complaints of a chest cold, production cough, and nasal 
congestion.  The assessment was acute sinusitis and 
bronchitis.  On June 13, 1978, the veteran was seen for 
complaints of bronchial pneumonia, confirmed by x-ray.  It 
was observed that he had scattered rhonchi that was clear 
with a cough.  The assessment was viral bronchitis.  On June 
14, 1978, it was noted that the veteran felt much better and 
was breathing easier.  He was able to return to active duty, 
and the assessment was "acute bronchitis."  In June 1980, 
the veteran was seen for complaints of a head and chest cold 
for one week.  The assessment was bronchitis.  In February 
1981, the veteran was treated for bronchitis.  On a September 
1982 retirement examination report, the veteran was 
clinically evaluated as normal for the lungs and chest.  
While the report indicated that the veteran had a history of 
sinusitis which was adequately treated, the veteran's history 
of bronchitis, as described above, was not listed in the 
service separation medical records.  It is noted that there 
are service records which show that the veteran had flying 
duty as a crew chief.  For example, on an October 1968 
Recommendation for Flying Duty report, it was noted that the 
veteran had acute frontal sinusitis with the organism 
unknown, for which he had been grounded from flying.

In November 1990, the veteran underwent a VA chest 
examination and the impression was negative and the lungs 
were free of active disease.  From 1990 to 1993, the veteran 
was seen privately for problems with breathing and 
regurgitation.  He underwent several pulmonary functions 
tests.  

In February 1995, the veteran was seen for infected 
bronchitis, and upper respiratory infection with bronchial 
irritation and coughing.  May 1995 private treatment records 
show that the veteran was seen for cough and cold symptoms.  
The lungs revealed wheezes and rhonchi.  The assessment was 
bronchitis with a history of chronic obstructive pulmonary 
disease.  Another May 1995 private treatment record revealed 
the same.  

In July 1996, the veteran was seen privately and the 
assessment was regurgitation occasional with irritated 
airways and bronchitis at that time.  In an October 
1996 private assessment, it was noted that there was past 
history of fume and dust exposure around aircraft, and that 
more recent there was an episode of regurgitation then 
considerable bronchial irritation made worse by recurrent 
viral infections.  The treating physician, Dr. Edwards, wrote 
the following letter in conjunction with the October 1996 
office visits:

I have been treating (the veteran) since 1990 for a 
recurrent bronchitis and extremely irritated 
airways.  This causes him to have infected episodes 
several times a year and in the past has caused 
several hospitalizations.  I feel that this chronic 
irritation which he will probably have for the rest 
of his life got its start when he was working 
around fumes and dust associated with aircraft.  
Currently he is taking several bronchodilators 
including inhalers as well as Theo-Dur.  He is on 
continuous antibiotic treatment...He will require 
treatment like this and follow up probably for the 
rest of his life.  

In 1997, the veteran was seen privately for complaints 
associated with bronchitis.  In January 1997, the veteran had 
decreased breath sounds and no wheezes or rales.  The 
assessment was that he had fume and dust exposure around 
aircraft which left him with irritated airways and some 
regurgitation.  A December 1997 assessment indicated that the 
veteran had throat irritation probably secondary to dust and 
fumes exposure around aircraft.  August 1997 private 
treatment records revealed that the veteran continued to be 
seen for recurrent problems with bronchitis and that 
assessment was chronic bronchitis.  The veteran underwent a 
VA pulmonary functions test in August 1997, at which time it 
was noted that the veteran had a productive cough, and that 
he smoked 1 pack (of cigarettes) per day for 35 years.  

In December 1997, the veteran underwent a VA examination for 
respiratory, obstructive, restrictive, and interstitial 
diseases.  At that time the veteran reported that he was 56 
years old and that he had had some difficulty with dyspnea, 
cough and sputum production since 1979.  The veteran reported 
that he was told in 1983 that his condition was bronchitis.  
The veteran reported that he had daily cough productive of 
clear to yellow sputum and he stated that the sputum 
production occurred approximately nine months of each year, 
and had done so for the past twenty years.  

Physical examination revealed that the veteran appeared 
healthy, well developed, and in no acute distress.  It was 
noted that the oral mucosa was normal, and that the throat 
was clear.  It was reported that the sinuses were nontender.  
The nasal mucosa was normal.  Regarding the lungs, it was 
stated that the lungs were generally clear to auscultation 
bilaterally.  There was no egophony, and no rales.  Tactile 
fremitus was normal.  

Laboratory studies revealed that spirometry showed FEV1 of 
1.18 liters (62% of predicated), and FVC of 3.01 liters (69% 
of predicted).  There was a bronchodilator response with 21% 
improvement in the FVC.  The contour of the flow volume was 
obstructive.  Chest x-ray was within normal limits.  

The examination assessment was chronic bronchitis.  The 
examiner opined that: 

The cause is unclear but potential exposures 
include a long history of smoking one pack of 
cigarettes per day and occupational exposure to 
diesel fumes.  Moderate obstructive lung disease 
with bronchodilator response.  History of pneumonia 
per the patient's report in 1967 and 1979.  

In February 1998, the veteran was seen by his private 
physician and the assessment was chronic bronchitis, stable.  

In a February 1998 rating decision, the RO denied service 
connection for bronchitis, and the veteran thereafter 
perfected this appeal.

In October 1998, the veteran made his contentions known at a 
personal hearing before the Board.  At that time the veteran 
indicated that he was treated for allergies of the skin in 
service and that the diagnosis was viral bronchitis.  Hearing 
Transcript (T.) at T. 3.  The veteran indicated that he began 
treatment for the alleged condition in service in 1979 when 
he lost air in his lungs.  T.  4.  The veteran stated that 
the condition was brought on by jet aircraft fuel fumes that 
he breathed in as a part of his military occupational 
specialty (MOS) of aircraft maintenance.  T. 4-6.  He began 
his MOS in 1962.  Id.  The veteran claimed that his MOS 
brought him in contact with fumes on a daily basis.  T. 4.  
He stated that he did not wear any devices to protect him 
from the fumes.  T. 6.  The veteran also indicated that he 
had a sinus condition and his wife attested to the same.  T. 
6.  

Additionally, it is noted that the veteran has submitted 
literature about hazards and human factors regarding 
chemicals and toxins.  

The Board has reviewed the evidence pertinent to this claim 
and determines that, the veteran is entitled to service 
connection for chronic bronchitis, based on giving him the 
benefit of the doubt.  That is, when, after consideration of 
all evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt of 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  Here, the veteran has presented 
evidence to support his theory that he currently has 
bronchitis due to exposure to aircraft fumes in service.  His 
private physician in October 1996 opined that the chronic 
irritation is associated with aircraft fumes, and the VA 
examiner gave the same, although qualified, opinion in 
December 1997.  The VA examiner qualified his opinion by 
stating that the origin of the bronchitis was unclear, and 
that it could be due to the veteran's smoking habit.  
However, the fact that the veteran had respiratory episodes 
in service during relatively close periods of time from 1977 
to 1981, the fact that he worked around aircraft while in 
service, coupled with the private physician and the VA 
examiner's opinions, bring the case into relative equipoise.  
The negative evidence being that the veteran was not 
diagnosed with chronic bronchitis upon service separation in 
1982, and that there is one qualified medical opinion, and 
that both medical opinions are supported by the veteran's 
history in addition to independent medical substantiation.  
However, the Board determines that the positive evidence, 
especially the medical opinions, is probative to at least to 
the point that puts this case in equipoise; including medical 
opinions on the etiology of the disorder and medical evidence 
of its origin in service.  Resolving all doubt in the 
veteran's favor, service connection for chronic bronchitis is 
granted because the veteran currently has a chronic bronchial 
disability that, according to the medical evidence of record,  
had its origin in service and has persisted to the present.  


B.  Low Back Disorder

Service medical records reveal that the veteran was 
clinically evaluated as normal for the spine and other 
musculoskeletal areas upon a service enlistment examination 
in January 1962.  In October 1971, the veteran was seen for a 
lumbosacral strain.  A November 1979 assessment revealed that 
the veteran had chronic low back pain.  In September 1981, 
the veteran was seen for complaints of pain to his lower back 
from an old trauma.  Observation revealed that there was 
tenderness to palpation in the right flank and right lower 
posterior rib.  The assessment was rib contusion.  At his 
retirement examination in September 1982, the spine and other 
musculoskeletal areas were clinically evaluated as normal.  

At a June 1983 VA examination, there were no complaints of a 
back disorder noted and no pertinent diagnosis was given.  

In March 1991, the veteran was seen privately and it was 
noted that a neurologic examination revealed mild decreased 
range of motion of the back in all directions.  No 
abnormality was noted in the upper or lower extremities.  

In March 1992, the veteran was seen privately for an injury 
to his mid back after he fell into a deep hole.  Follow-up 
was done in June 1992.

In an August 1993 private treatment record, the veteran gave 
a history that he had jumped off of a loading bay and his 
back went out.  He thereafter reported having problems with 
his lumbar spine and lumbosacral spine, in addition to other 
areas.  A November 1993 private treatment record reveals that 
the veteran was seen for complaints including lumbar pain and 
stiffness attributable to injuries sustained at work in 
November 1993.  The assessment included lumbar sprain and 
thoracic sprain, including other diagnoses related to 
different parts of the body.  He received outpatient 
treatment thereafter for pain including lumbar pain.  

February 1995 VA treatment records reveal that the veteran 
was seen for low back pain. 

Degenerative changes in the thoracic spine were noted on an 
August 1996 private medical x-ray.

In August 1997, the veteran was seen for complaints of back 
pain and the assessment included chronic low back and 
cervical neck pain.  In December 1997, the veteran was seen 
privately for several ailments and one assessment included 
low back pain with possible sciatica of the right leg.  The 
veteran had reported a history of coughing a lot the week 
prior and that he bent over once and developed sudden pain in 
his low back.  An x-ray of the lumbar spine at that time 
revealed a diagnosis of mild degenerative change.  The report 
revealed that there were five lumbar type vertebral bodies, 
and that the vertebral body heights and disc spaces were well 
maintained.  Early anterior osteophyte formation was noted 
throughout the lumbar spine.  There was a normal lumbar 
lordosis, and it was noted that there were no old films 
available for comparison.  

A January 1998 treatment record shows that the veteran called 
to complain about lower back pain worsening for several 
weeks.  

At his October 1998 personal hearing, the veteran testified 
that he first hurt his back in the military around 1965, at 
the same time that he injured his neck.  T. 11.  He 
experienced the low back condition on a daily basis 
thereafter whenever he lifted heavy equipment.  Id.  The 
veteran's wife testified that he was in excellent health 
before he went into the military and that he could not 
currently lift things and that he had sleepless nights due to 
pain.  T. 14.  

The Board has reviewed the evidence pertinent to this claim 
and determines that the veteran has not established a well 
grounded claim for service connection for a low back disorder 
because the requisite element of a nexus between the 
inservice occurrences of back problems and a current low back 
condition has not been met.  The chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent medical evidence 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 489 (1997).

Here, a review of the evidence of record indicates that the 
veteran was treated on more than one occasion in service for 
low back pain.  He now contends that the 1971, 1979, and 1981 
incidents of low back problems are related to a current 
disability.  But, it appears that the service medical records 
show that the veteran had acute episodes of back disorders 
that were resolved with treatment.  On separation examination 
in 1982, the medical examiner did not note any problems with 
the back.  The inservice symptoms do not relate to a 
condition which, under the Court's case law, lay observation 
is competent.  Thus, a chronic condition is not shown in 
service. 38 C.F.R. § 3.303(b).  

Rather, the evidence shows that the veteran was not treated 
again for low back pain until 1993 after two reported 
industrial injuries that occurred at his place of employment 
and wherein he also sustained several other injuries.  As of 
1997, the veteran currently has chronic low back pain.  The 
claimed disability has no competent medical evidence 
submitted with it linking the disorder to service.  In this 
instance the veteran has not shown by competent evidence that 
his current low back pain is related to incidents in service 
more than 20 years ago.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, the veteran's lay 
assertions to the effect that he has a disability which is 
related to service are neither competent nor probative of the 
issue in question.  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.



C.  Right Shoulder Disorder

Service medical records reveal that the veteran was 
clinically evaluated as normal upon enlistment in January 
1962 for the upper extremities.  In December 1979, the 
veteran was seen for painful right shoulder.  He had 
tenderness and spasm.  At his retirement examination in 
September 1982, the upper extremities were clinically 
evaluated as normal.  Post service medical records reveal 
that the veteran has been seen for right shoulder pain in 
conjunction with other ailments on several occasions.  A 
summary of the record is as follows.  

At a June 1983 VA examination, the veteran had no complaints 
of the right shoulder.  He complained of numbness in the 
right arm, and no corresponding diagnosis was made.  In May 
1988, the veteran was seen privately for complaints of neck 
pain and bilateral shoulder pain.  

In December 1990, the veteran was seen privately for right-
arm pain and the examiner noted that the pain was of mild to 
moderate intensity and that he could find nothing specific on 
examination.  

In March 1991, the veteran was seen privately and it was 
noted that in a neurological examination, there was no 
abnormality in the upper extremities.

In August 1993, the veteran was seen for problems with his 
shoulder (not specified) after he jumped off of a loading bay 
at his job.  

February 1995 VA treatment records reveal that the veteran 
had right shoulder pain.  In March 1995, the veteran 
underwent a private neurological examination wherein it was 
noted that, in terms of strength, shoulder abduction was 4/5 
bilaterally secondary to pain and that all upper and lower 
extremity strengths were 5/5 and pain free.  

In September 1995, he was seen privately and it was noted 
that he had right upper extremity pain.  In September 1995, 
the veteran was seen privately by a neurosurgeon for 
complaints of neck, right shoulder and right arm pain, and 
other pain.  The veteran described right-sided neck pain and 
placed his hand over the right upper trapezius when asked to 
localize his pain.  The impression was that there was chronic 
neck and right upper extremity pain.  The possible etiologies 
of his pain at that time included recurrent cervical 
radiculopathy, referred pain from facet syndrome at C5/6 
and/or rotator cuff pathology.  The physician noted that the 
veteran did have physical findings on that day's examination, 
consistent with the latter two.  The neurological examination 
was essentially intact and the examiner stated that he 
thought that the veteran had a fair amount of myofascial pain 
which contributed to his current pain syndrome.  

In October 1995, the veteran was seen privately for 
myofascial pain of the right shoulder involving the 
infraspinatus.  In November 1995, it was noted that the 
veteran had increased right shoulder pain associated with a 
home exercise program.  The impression included myofascial 
pain syndrome in the right upper trapezius and infraspinatus.  

July 1996 private treatment records show that the veteran was 
seen for exacerbation of subacromial bursitis of the right 
shoulder.  There was also overlying myofascial pain in the 
upper trapezius and levator scapula.  In another July 1996 
private evaluation report, the veteran's private physician 
examined the veteran and determined that he had a significant 
amount of right shoulder pain which was probably secondary to 
subacromial bursitis "although his right upper extremity 
pain may be referred from cervical spondylosis" which caused 
either compression or chemical radiculopathy involving the 
right 5 and/or 6 nerve roots.  

In an August 1996 private treatment record, the impression 
was regional myofascial pain syndrome involving the right 
upper trapezius. 

In February 1998 private treatment records, the assessment 
was neck and shoulder pain.  

At his personal hearing in October 1998, the veteran 
testified that he believed that his right shoulder condition 
arose from his neck disability.  T. 17.  The veteran 
indicated that his had been diagnosed with right rotator cuff 
syndrome and that he had no strength in his arm.  Id.  He was 
unable to raise his arm without it hurting.  Id.  When asked 
if he had any particular traumatic injury to his right 
shoulder, the veteran essentially answered that he thought 
the trauma occurred due to lifting performed in his job.  Id.  
The veteran indicated that he did a greater percentage of 
lifting when he worked with aircraft.  T. 19.  Essentially, 
the veteran indicated that his neurosurgeon told him that his 
right arm condition was associated with his neck disorder and 
that his regular medical doctor said the condition was 
independent.  Id.  The veteran indicated that he self 
medicated with Tylenol and aspirin during service for his 
shoulder condition.  T. 20.  The veteran's wife attested to 
the veteran's right shoulder pain and that she massaged his 
shoulder until the pain eased.  T. 20.  The veteran testified 
that he had the cervical shoulder injury first and that the 
right shoulder bothered him thereafter.  T. 22.  

The Board has reviewed the evidence pertinent to this claim 
and determines that there is a well grounded claim for 
secondary service connection and the elements of service 
connection have been met in that regard.  That is, the 
evidence shows that the veteran currently has problems with 
his right shoulder in the form of pain that is often 
associated with his neck disability and at times not 
associated with the neck disability.  However, there is no 
competent medical evidence which shows that the veteran's 
right shoulder disorder is related to the incidents of 
shoulder pathology in service and service connection on a 
direct basis is not shown here.  

The veteran has contended that service connection for the 
alleged right shoulder disability is appropriate on a 
secondary basis, secondary to his service connected neck 
disability which is classified as decompression and fusion of 
C6-7, traumatic arthritis, and radicular symptoms of right 
upper extremity.  As previously noted, service connection on 
a secondary basis is warranted when it is demonstrated that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310.  Additional disability 
resulting from aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310.  Allen, supra.

In that regard, the Board has considered the lay testimony 
and statements presented by the veteran and his wife at his 
personal hearing.  There is also medical evidence that shows 
that the veteran experiences right shoulder pain that is 
associated with his neck disability.  Together, the Board 
finds this to be probative evidence that his current right 
shoulder disability was caused or aggravated by the service-
connected neck disorder.  It appears, through the 
neurological testing done, that the medical diagnosis 
regarding the etiology of the veteran's current right 
shoulder disorder was based on a factual foundation, and the 
diagnosis is credible. 

In view of the foregoing, the Board finds that the evidence 
demonstrates that any diagnosed right shoulder disorder did 
not arise in service but did arise secondary to the veteran's 
service connected neck disability and that service connection 
on a secondary basis is well grounded and established for a 
right shoulder disorder. 


III.  Increased Ratings

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for 
increased evaluations for his service-connected hemorrhoid 
and neck disabilities are new, well grounded and adequately 
developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disabilities 
have increased in severity.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992)).  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Under the applicable criteria, disability evaluations are 
determined by the application of a Schedule of Ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).


A.  Hemorrhoids

Mild or moderate hemorrhoids are rated noncompensably 
disabling.  A 10 percent rating is warranted for large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences.  
Hemorrhoids involving persistent bleeding with secondary 
anemia or with fissures warrant a 20 percent disability 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7336.

September 1995 private treatment records reveal that the 
veteran was seen for problems with constipation and perianal 
itching.  There was bright blood in the stool.  The examiner 
noted that examination of the anus revealed somewhat inflamed 
and swollen hemorrhoids at the opening of the anus and that 
there were no external hemorrhoids.  The examiner stated that 
"anoscopy revealed a rather large internal hemorrhoid at the 
approximately 4:00 area with a site visible of recent 
bleeding."  The assessment was internal hemorrhoids.  

In June 1996 private treatment records, the veteran was seen 
for symptoms of hemorrhoids.  There was no bleeding and it 
was noted that he used medication.  The assessment was 
perianal dermatitis.  Another June 1996 report showed that 
the veteran had perianal dermatitis and that there was marked 
irritation and erythema with some oozing around the perianal 
area.  In October 1996, it was noted that upon rectal 
examination, the veteran had no nodules and no hemorrhoids 
were seen or palpated.  The diagnosis included rectal 
bleeding.  

In a September 1997 rating action, the RO granted service 
connection for hemorrhoids.  The RO determined that the 
veteran's hemorrhoid condition was directly related to his 
military service.  A zero, or noncompensable evaluation was 
assigned for mild or moderate hemorrhoids based upon the 
evidence of record.  

In a December 1997 private treatment record, it was noted 
that the veteran had internal hemorrhoids with a history of 
perianal dermatitis intermittent.  No external hemorrhoids 
were seen.  

At his October 1998 personal hearing, the veteran testified 
that he had a lot of bleeding on a daily basis with his 
hemorrhoids.  T. 24.  He used cream to reduce the hemorrhoids 
but the cream did not take away all of the pain and 
discomfort.  The medication gave him relief for 48 hours at a 
time and he testified that he had problems with his 
hemorrhoids two or three times per week.  Id.  The veteran 
indicated that the bleeding soiled his clothes at times.  Id.  
He testified that sitting for a period of time also gave him 
a great deal of discomfort.  T. 25.  The veteran indicated 
that he had both internal and external hemorrhoids and that 
he took sitz baths to reduce the hemorrhoids.  T. 26.  

The Board determines that a compensable rating is not 
warranted for the veteran's hemorrhoids at this time.  The 
evidence of record does not show that the requisite criteria 
for a 10 percent rating have been met because there is no 
evidence of the veteran having large or thrombotic 
irreducible hemorrhoids manifested by excessive redundant 
tissue evidencing frequent recurrences.  The medical evidence 
of record shows that the veteran had bleeding and internal 
hemorrhoids in September 1995 and that upon examination in 
June 1996 there was no bleeding and the diagnosis was 
perianal dermatitis.  The most recent evidence of December 
1997 shows that no external hemorrhoids were found.  So while 
come symptoms continue to be demonstrated, such as internal 
hemorrhoids, these are not shown to be large, thrombotic or 
irreducible.  Neither is excessive redundant tissue shown.  
Under these circumstances, the veteran's hemorrhoids have not 
be shown to be productive of more than mild or moderate 
impairment.  While the Board is sympathetic to the veteran's 
beliefs that an increased evaluation is warranted for his 
hemorrhoids, the criteria necessary for an increased 
evaluation have not been met.

The Board finds that the evidence is not evenly balanced and 
the criteria for an increased rating for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, 
Diagnostic Code 7336.


B.  Fusion, Traumatic Arthritis and Radicular Symptoms 

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  Moderate intervertebral disc 
syndrome manifested by recurring attacks warrants a 20 
percent evaluation.  A 40 percent rating is warranted for 
severe impairment characterized by recurring attacks, with 
intermittent relief.  When pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, a 
rating of 60 percent is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

In July 1983, service connection was granted for cervical 
traumatic arthritis.  Service medical records showed that the 
veteran had a history of injuries to the back of the cervical 
area, of being in motor vehicle accidents, and a diagnosis of 
degenerative cervical arthritis.  A June 1983 VA examination 
showed that the veteran had a normal spine and that arthritis 
was found and the neck was with full range of motion, no 
spasms, and no focal tenderness.  The RO assigned a 10 
percent evaluation for the disability.  

In a September 1991 rating decision, the evaluation was 
raised to a 40 percent assignment and the disability was 
reclassified as status post decompression and fusion, C6-7, 
with traumatic arthritis and persistent radicular symptoms, 
right upper extremity.  The diagnostic code was changed from 
5010 for arthritis to 5293 for intervertebral disc syndrome.  
The increased evaluation, change in classification, and 
change in rating code was based on the fact that the veteran 
had persistent radicular symptoms which were associated with 
the service connected C6-C7 level.  The veteran had also 
undergone surgery for a different area which was not service 
connected, and the RO resolved all doubt in the veteran's 
favor and assigned the 40 percent rating for "overall 
symptoms" which included limitation of motion and pain and 
weakness of the neck and right upper extremity.  The veteran 
also received a temporary and total disability rating from 
November 1990 to April 1991 for hospitalization associated 
with the disability.  

In a February 1995 rating decision, the RO denied the 
veteran's request for an evaluation in excess of 40 percent 
for this disability.  The RO determined that the veteran's 
symptoms had been stable since his operation in November 
1990, and that he re-injured his neck in November 1993 when 
he fell at work and struck the back of his head against a 
trailer.  He subsequently underwent anterior cervical 
diskectomy at C5-6 with fusion.  The RO determined that the 
veteran was then currently stable with a completely healed 
fusion.  The RO noted that the veteran "does continue to 
have significant limitation of motion and pain."  The RO 
ultimately determined that the veteran's problems with 
increase symptoms were clearly due to an intercurrent injury 
and were not caused by the service connected condition which 
was previously stable for more than three years prior to the 
accident.  The veteran thereafter perfected this appeal.  

Many of the private treatment records showed that the veteran 
complained of having chronic pain.  As mentioned earlier in 
the above decision, in September 1995, he was seen privately 
by a neurosurgeon for complaints of neck, right shoulder and 
right arm pain, and other pain.  The impression was that 
there was chronic neck and right upper extremity pain.  The 
possible etiologies of his pain at that time included 
recurrent cervical radiculopathy, referred pain from facet 
syndrome at C5/6 and/or rotator cuff pathology.  The 
physician noted that the veteran had physical findings on 
that day's examination, consistent with the latter two.  
Again, the neurological examination was essentially intact 
and the examiner stated that he thought that the veteran had 
a fair amount of myofascial pain which contributed to his 
current pain syndrome.  

In May 1997, the veteran underwent a VA examination.  By 
history it was noted that he had undergone four procedures on 
his cervical spine.  Physical examination of the cervical 
spine showed no obvious postural or fixed abnormality.  The 
examiner noted that he had no spasms of the paraspinal 
musculature.  He had some tenderness of the trapezius muscle 
but not of the paracervical muscles.  There was forward 
flexion to about 40 degrees, extension to 20 degrees, left 
and right lateral flexion each of 15 degrees, and left and 
right lateral rotation each of 40 degrees.  The examiner 
noted and observed that the veteran had "some pain with 
lateral bend both left and right."  It was noted that, 
neurologically, the veteran had no clear sensory deficit, he 
had no motor deficit, and he had no clear reflex 
abnormalities for triceps, biceps and brachioradialis.  It 
was noted that reports from recent radiographs documented the 
stated fusion at C3-4, 5-6 and 6-7.  He had overall good 
alignment of the posterior elements.  It was noted that a 
previous MRI report documented the 5-6 disk herniation on the 
right side prior to his most recent surgery.  It was noted 
that there were scars on the veteran's neck that were 
appropriate for those levels and that the scars were well-
healed and nontender.  It was noted that the veteran had no 
hoarseness, ptosis or other symptoms to indicate any type of 
Horner syndrome.  The assessment was degenerative disk 
disease of the cervical spine with multiple level fusion with 
currently ongoing radicular pain, but without clinical 
neurological deficit.  

In February 1998, private treatment records revealed that the 
veteran had neck and shoulder pain.  

At the veteran's hearing in October 1998, he testified that 
he believed that his current symptoms corresponded to the 60 
percent rating under intervertebral disc syndrome.  T. 26.  
The veteran indicated that he had recently had surgery in 
1994.  The veteran indicated that the surgery was performed 
because his disc had deteriorated over the years.  T. 27.  
The veteran indicated that he had continuous pain in his neck 
even with movement of 15 degrees.  T. 28.  The veteran 
indicated that he was no longer able to drive a car because 
his cervical spine disability hurt while driving.  T. 28.  He 
explained that he was unable to maneuver his neck in a way 
that would provide him to use the mirrors in the back and to 
check on the side.  T. 32.  While giving testimony, the 
veteran indicated that it hurt him to turn and look at his 
representative.  T. 28.  The veteran indicated that he 
continued to have upper limb problems like tingling and 
numbness in his right hand.  T. 29.  The veteran indicated 
that he had pain in his neck which radiated down into his 
shoulder and right arm.  T. 29.  The veteran indicated that 
his doctor told him that he was not to lift or bend or stand 
or sit for any prolonged period of time.  T. 29.  During the 
veteran's testimony he stood up and it was noted in the 
record that the veteran exhibited pain in his face.  T. 31-
32.  The veteran indicated that the neck was bothered by the 
temperature.  T. 30.  The veteran indicated that he took 
medication for his pain.  T. 33.  

The Board has reviewed the evidence pertinent to the 
veteran's claim and determines that an increased rating, from 
40 to 60 percent, is warranted.  The VA's regulations, under 
38 C.F.R. § 4.40 and 4.45, recognize that functional loss of 
a joint may result from pain on motion or use, when supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  Further, 38 C.F.R. § 4.59, which addresses the 
rating of arthritis, recognizes that painful motion is an 
important factor of disability.  In a precedential opinion in 
December 1997, the VA Office of General Counsel held that 
because Diagnostic Code 5293 is based upon symptomatology 
which contemplates limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this diagnostic code. VAOPGCPREC 36-97 
(December 12, 1997).  See also Johnson v. Brown, 9 Vet. App. 
7 (1996).  As noted above, 38 C.F.R. §§ 4.40 and 4.45 
together make clear that pain, supported by pathology and 
behavior, must be considered capable of producing compensable 
joint disability.

In that regard, a review of the veteran's 1997 VA examination 
report shows that he reported recurrent episodes of pain in 
his neck, and that the same was observed by the VA examiner 
and noted in the report.  Additionally, the veteran testified 
that he had daily pain and he had pain during his personal 
hearing.  Chronic neck pain, with shoulder pain has been 
noted in the medical treatment records even up to February 
1998.  In view of this evidence, the Board, in giving the 
veteran the benefit of the doubt, accordingly finds that his 
neck disability picture more nearly approximates the criteria 
of pronounced intervertebral disc syndrome, warranting a 60 
percent rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7,4.40, 4.45, 4.71a, Diagnostic Code 5293.  This 
assessment is based upon the objective pain on motion that 
the veteran has with this disability.  

In reaching this determination, the Board has considered the 
history of the veteran's neck disorder, as well as the 
current manifestation and the effect that this disability has 
on the earning capacity of the veteran.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  Accordingly, after resolving all 
reasonable doubt in the veteran's favor, the Board determines 
that there is a reasonable basis for the assignment of a 60 
evaluation under Diagnostic Code 5293.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 198-97 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995) (explaining that the Board is to 
consider the impact of pain in making its rating 
determination); 38 C.F.R. §§ 4.7, 4.40, 4.45.  See also 
VAOGCREC 36-97 (December 12, 1997).


III.  TDIU

A claim of total disability based upon individual 
unemployability (or TDIU) is in the nature of a claim for an 
increased disability evaluation, and, essentially, the 
veteran's evidentiary assertion that his service-connected 
disabilities render him unemployable pursuant to VA 
regulation, makes the TDIU claim well grounded.  See Suttmann 
v. Brown, 5 Vet. App. 127, 136-37 (1993).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a); See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  Total disability ratings 
for compensation may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that it is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA. 
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service- 
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VA O.G.C. Prec. 
Op. No. 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
4.16(a) (1996);  Van Hoose v. Brown, 4 Vet. App. at 363.

In the veteran's case, service connection is in effect for 
decompression and fusion of C6-7, traumatic arthritis and 
right side radicular symptoms, at 60 percent; a skin rash on 
the legs and chest, 10 percent; hemorrhoids, zero percent; 
and fracture of the right little finger, zero percent.  

As indicated in the above section regarding the veteran's 
claim for an increased evaluation for his cervical spine 
disability, that disability has been raised by the Board from 
40 to 60 percent disabling based on the veteran's chronic 
pain.  

In addition to the evidence set out in the above sections, it 
is noted that the veteran submitted two Applications for 
Increased Compensation Based on Unemployability, VA Form 21-
8940.  The first one was submitted in October 1991, and that 
claim was denied.  The second application for unemployability 
was submitted in April 1997, and at that time the veteran 
indicated that he had 4 years of high school education.  
Within the preceding 5 years he had worked as a truck driver, 
and he last worked full time in November 1993.  The veteran 
indicated that he had a background in aircraft maintenance.  

In July 1994, the veteran's private physician, Dr. Pacult, 
indicated by letter that he believed that the veteran was 
unemployable from is previous employment as a truck driver.  
Dr. Pacult appears to be the veteran's treating physician, 
and the record contains extensive outpatient treatment and 
physical examination records from this physician.  

In a fully favorable Social Security Administration decision, 
issued in February 1996, it was determined that the veteran 
had not performed any substantial gainful work activity since 
November 1993 due to his impairments of cervical fusion 
surgeries, alcohol dependence and depression.  It was 
determined that the veteran's impairments prevented him from 
performing any sustained substantial gainful activity.  It 
was also determined that, based upon the veteran's residual 
functional capacity, there were no jobs existing in 
significant numbers which he could perform.  

At his October 1998 personal hearing, the veteran testified 
in pertinent part as follows.  The veteran testified that he 
had a semi-trucking business at one time and that he and 
considered returning to college but realized that he would 
not be able to sit in a college classroom due to his 
disabilities.  T. 34.  The veteran said that he last worked 
in November 1993 because his right side and legs became so 
numb that he could not perform his tasks.  T. 35.  The 
veteran indicated that on one truck route he had to have his 
wife drive to Atlanta to pick him up because he could not 
drive any longer.  Id.  The veteran indicated that he had to 
close his trucking business down when he went for surgery on 
his neck.  T. 36.  

The Board has reviewed the evidence of record and finds that 
the evidence and opinions offered in the record, the 
examination results and the veteran's testimony, at least put 
this claim in relative equipoise.  It appears as though the 
veteran, in fact, has been unemployed for several years, 
since November 1993.  It is noted that the veteran's service-
connected cervical spine disability is now 60 percent 
disabling, and sufficient additional service-connected 
disability brings the combined evaluation to 70 percent 
disabling.  Therefore, he meets the basic criteria to be 
considered for a grant of TDIU.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a), 4.19.

Next, it is noted that it appears as though the veteran may 
be able to do some types very limited work, but due to the 
chronic pain and limited motion associated with his cervical 
spine disability, the veteran is unable to drive.  Being 
unable to drive means that he can no longer perform his 
occupation as a truck driver.  While the veteran could 
probably perform some other type of non physical labor, the 
chronic pain that he is in from his neck disability also 
precludes him from sitting for a long period of time, for 
example.  The evidence of record overall suggests that the 
veteran would have difficulty working at any job due to the 
total effect of his cervical spine disability, although he 
could probably actually do some type of employment.  When all 
of the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In the 
present case, the evidence is in relative equipoise, in that 
the veteran could probably do some type of work but that he 
is in too much chronic pain to be gainfully employed, and the 
benefit of the doubt resides in the veteran's favor.  
Accordingly, a total rating for individual unemployability 
compensation is therefore granted. 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.



ORDER

Service connection for chronic bronchitis is granted.  

Service connection for a low back disorder is denied.

Service connection for a right shoulder disorder, based upon 
secondary service connection, is granted.

A compensable evaluation for hemorrhoids is denied. 

An increased evaluation to 60 percent for decompression and 
fusion of C6-C7, traumatic arthritis, and radicular symptoms 
of right upper extremity lumbosacral strain with arthritis 
and disc destruction is granted, subject to the provisions 
governing the payment of monetary benefits.

A rating for total disability due to individual 
unemployability is granted; subject to the subject to the 
regulations pertinent to the disbursement of monetary funds..




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

